Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on August 8, 2008 Securities Act File No. 333-123257 Investment Company Act File No. 811-10325 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Pre-Effective Amendment No. Post Effective Amendment No. 27 and/or Registration Statement Under the Investment Company Act of 1940 Amendment No. 31 MARKET VECTORS ETF TRUST (Exact Name of Registrant as Specified in its Charter) 99 Park Avenue, 8 th Floor New York, New York 10016 (Address of Principal Executive Offices) (212) 687-5200 Registrants Telephone Number Joseph J. McBrien, Esq. Senior Vice President and General Counsel Van Eck Associates Corporation 99 Park Avenue, 8 th Floor New York, New York 10016 (Name and Address of Agent for Service) Copy to: Stuart M. Strauss, Esq. Clifford Chance US LLP 31 West 52 nd Street New York, New York 10019 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) Immediately upon filing pursuant to paragraph (b) On [date] pursuant to paragraph (b) X 60 days after filing pursuant to paragraph (a)(1) On [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) On [date] pursuant to paragraph (a)(2) of rule 485 MARKET VECTORS ETF TRUST PROSPECTUS , 2008 Market VectorsLehman Brothers High-Yield Municipal Index ETF (the Fund) is distributed by Van Eck Securities Corporation and seeks to track the Lehman Brothers Municipal Custom High Yield Composite Index, which is published by Lehman Brothers (Lehman Brothers). Lehman Brothers does not sponsor, endorse, or promote the Fund and bears no liability with respect to any Fund or security. For more detailed information about the Fund, see the Statement of Additional Information for the Fund dated , 2008 (the SAI), which is incorporated by reference into this Prospectus. Additional information about the Funds investments will be available in the Funds annual and semi-annual reports to shareholders. Call Van Eck at 1.888. MKT.VCTR to request, free of charge, the annual or semi-annual reports, the SAI, or other information about the Fund or to make shareholder inquiries. You may also obtain the SAI or the Funds annual or semi-annual reports, when available, by visiting the Van Eck website at www.vaneck.com/etf. Information about the Fund (including the SAI) can also be reviewed and copied at the Securities and Exchange Commission (SEC) Public Reference Room in Washington, D.C. Information about the operation of the Public Reference Room may be obtained by calling 1.202.942.8090. Reports and other information about the Fund are available on the EDGAR Database on the SECs internet site at http://www.sec.gov. In addition, copies of this information may be obtained, after paying a duplicating fee, by electronic request at the following email address: publicinfo@sec.gov, or by writing the SECs Public Reference Section, Washington, DC 20549-0102. MARKET VECTORS ETF TRUST The SEC has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. No person has been authorized to give any information or to make any representations other than those contained in this Prospectus in connection with the offer of a Funds shares, and, if given or made, the information or representations must not be relied upon as having been authorized by the Fund. Neither the delivery of this Prospectus nor any sale of shares shall under any circumstance imply that the information contained herein is correct as of any date other than the date of this Prospectus unless otherwise specified. Dealers effecting transactions in a Funds shares, whether or not participating in this distribution, may be generally required to deliver a Prospectus. This is in addition to any obligation of dealers to deliver the Prospectus when acting as underwriters. This Prospectus offers shares of the Market VectorsLehman Brothers High-Yield Municipal Index ETF. This Prospectus, dated , 2008, explains concisely the information you ought to know before investing in the Fund. We suggest that you keep it for future reference. TABLE OF CONTENTS Page OVERVIEW OF THE TRUST 1 MARKET VECTORSLEHMAN BROTHERS HIGH-YIELD MUNICIPAL INDEX ETF 2 Principal Investment Objective and Strategies 2 Principal Risks of Investing in the Fund 3 Performance 6 Fees and Expenses of the Fund 6 Expense Example 6 Creation Transaction Fees and Redemption Transaction Fees 7 LEHMAN BROTHERS MUNICIPAL CUSTOM HIGH YIELD COMPOSITE INDEX 8 PORTFOLIO HOLDINGS 10 ADDITIONAL INVESTMENT STRATEGIES 10 ADDITIONAL RISKS OF INVESTING IN THE FUND 10 MANAGEMENT 11 PORTFOLIO MANAGERS 12 SHAREHOLDER INFORMATION 13 Determination of Net Asset Value 13 Buying and Selling Exchange-Traded Shares 13 Creation and Redemption of Creation Units 14 Distributions 16 Tax Matters 17 LICENSE AGREEMENT 19 FINANCIAL HIGHLIGHTS 20 Market Discount Information 21 total Return information 22 GENERAL INFORMATION 23 Additional Information 23 - i - OVERVIEW OF THE TRUST Market Vectors ETF Trust (the Trust) is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act), currently consisting of twenty-five investment portfolios. This Prospectus relates to the following portfolio of the Trust: Market VectorsLehman Brothers High-Yield Municipal Index ETF (the Fund). Van Eck Associates Corporation (the Adviser) is the investment adviser to the Fund. It is anticipated that the shares of the Fund will be listed on the American Stock Exchange (Amex) and will trade in the secondary market at prices that may differ to some degree from the net asset value (NAV) of the shares. Unlike conventional mutual funds, the Trust will issue and redeem shares of the Fund (Shares) on a continuous basis at NAV only in large specified blocks each called a Creation Unit. Creation Units are issued and redeemed principally in-kind for securities generally included in the Funds index or substantially similar to such securities. Except when aggregated in Creation Units, Shares are not redeemable securities of the Trust. The Fund may be suitable for long-term investment in the market or market segment represented by the Funds index. Shares of the Fund may also be used as an asset allocation or speculative trading vehicle. Unlike many conventional mutual funds which are only bought and sold at closing NAVs, the Shares have been designed to be tradable in a secondary market on an intraday basis and to be created and redeemed in-kind in Creation Units at each days market close. These arrangements are designed to protect ongoing shareholders from adverse effects on a Funds portfolio that could arise from frequent cash purchase and redemption transactions that affect the NAV of the Fund. Moreover, in contrast to conventional mutual funds where frequent redemptions can have an adverse tax impact on taxable shareholders because of the need to sell portfolio securities which, in turn, may generate taxable gain, the in-kind redemption mechanism of the Fund generally is not expected to lead to a tax event for shareholders. MARKET VECTORSLEHMAN BROTHERS HIGH-YIELD MUNICIPAL INDEX ETF Principal Investment Objective and Strategies Investment Objective . The Funds investment objective is to replicate as closely as possible, before fees and expenses, the price and yield performance of the Lehman Brothers Municipal Custom High Yield Composite Index (the High Yield Index or the Index). For a further description of the High Yield Index, see Lehman Brothers Municipal Custom High Yield Composite Index. Principal Investment Policy . The Fund will normally invest at least 80% of its total assets in fixed income securities that comprise the Index. A lesser percentage may be so invested to the extent that the Adviser needs additional flexibility to comply with the requirements of the U.S. Internal Revenue Code of 1986 (the Code) and other regulatory requirements. This 80% investment policy is non-fundamental and requires 60 days prior written notice to shareholders before it can be changed. The Board of Trustees of the Trust may change the Funds investment strategy, Index and other policies without shareholder approval, except as otherwise indicated. Indexing Investment Approach . The Fund is not managed according to traditional methods of active investment management, which involve the buying and selling of securities based upon economic, financial and market analysis and investment judgment. Instead, the Fund, utilizing a passive or indexing investment approach, attempts to approximate the investment performance of the High Yield Index. The Fund expects to use a sampling approach in seeking to achieve its objective. Sampling means that the Adviser uses quantitative analysis to select municipal bonds and other securities that represent a sample of securities in the High Yield Index in terms of key risk factors, performance attributes and other characteristics. The quantity of holdings in the Fund will be based on a number of factors, including asset size of the Fund. The Adviser generally expects the Fund to hold less than the total number of securities in the High Yield Index, but reserves the right to hold as many securities as it believes necessary to achieve the Funds investment objective. In addition, from time to time, securities are added to or removed from the High Yield Index. The Fund may sell securities that are represented in the High Yield Index, or purchase securities that are not yet represented in the High Yield Index, in anticipation of their removal from or addition to the High Yield Index. Further, the Adviser may choose to overweight securities, purchase or sell securities not in the High Yield Index, or utilize various combinations of other available investment techniques, in seeking to track the High Yield Index. Because of the passive investment management approach of the Fund, the portfolio turnover rate is expected to be under 30%, generally a lower turnover rate than for many other investment companies. Sales as a result of High Yield Index changes could result in the realization of short or long-term capital gains by the Fund thereby resulting in a tax liability for shareholders subject to U.S. federal income tax. See Shareholder InformationTax Matters. Eligibility Criteria . To be included in the High Yield Index, 75% of the bonds must be unrated or rated below investment-grade (Ba1/BB+ or lower) by at least two of the following rating agencies if all three rate the bond: Moodys Investors Service, Inc. (Moodys), Standard & Poors (S&P) and Fitch Inc. (Fitch). If only two of the three agencies rate the security, the lower rating is used to determine index eligibility. If only one of the three agencies rates a security, the rating must be below investment-grade. In addition, the remaining 25% of the bonds must have a Lehman Index Rating between Baa1/BBB+ and Baa3/BBB-. The Lehman Index Rating is based on the three rating agencies. If two of the three agencies rate the bond equivalently, then that rating is used. If all three rate the bond differently, the middle rating is used. If only two of the three agencies rate the security, the lower rating is used to determine index eligibility. If only one of the three agencies rates a security, the rating must be Baa1/BBB+, Baa2/BBB, or Baa3/BBB- . Non-Diversified . The Fund is a separate investment portfolio of the Trust, which is an open-end investment company registered under the 1940 Act. The Fund is classified as a non-diversified investment company under the 1940 Act. As a result, the Fund is subject to the risk that it will be more volatile than a diversified fund because - 2 - the Fund may invest its assets in a smaller number of issuers or may invest larger proportions of the assets of the Fund in a single company within the industries that comprise the High Yield Index. As a result, the gains and losses on a single security may have a greater impact on the Funds NAV and may make the Fund more volatile than diversified funds. Fundamental and Non-Fundamental Policies . The Funds investment objective and each of the other investment policies are non-fundamental policies that may be changed by the Board of Trustees without shareholder approval, except as noted herein or in the SAI under the heading Investment Policies and RestrictionsInvestment Restrictions. Principal Risks of Investing in the Fund Municipal Securities Risk . Municipal securities are subject to the risk that litigation, legislation or other political events, local business or economic conditions or the bankruptcy of the issuer could have a significant effect on an issuers ability to make payments of principal and/or interest. Municipal securities can be significantly affected by political changes as well as uncertainties in the municipal market related to taxation, legislative changes or the rights of municipal security holders. Because many securities are issued to finance similar projects, especially those relating to education, health care, transportation and utilities, conditions in those sectors can affect the overall municipal market. In addition, changes in the financial condition of an individual municipal insurer can affect the overall municipal market. Municipal securities backed by current or anticipated revenues from a specific project or specific assets can be negatively affected by the discontinuance of the taxation supporting the project or assets or the inability to collect revenues for the project or from the assets. If the IRS determines that an issuer of a municipal security has not complied with applicable tax requirements, interest from the security could become taxable and the security could decline significantly in value. The market for municipal bonds may be less liquid than for taxable bonds. There may also be less information available on the financial condition of issuers of municipal securities than for public corporations. This means that it may be harder to buy and sell municipal securities, especially on short notice, and municipal securities may be more difficult for the Fund to value accurately than securities of public corporations. Since the Fund invests a significant portion of its portfolio in municipal securities, the Funds portfolio may have greater exposure to liquidity risk than the Fund that invests in non-municipal securities. High Yield Securities (Junk Bonds) Risk . Junk bonds are subject to greater risk of loss of income and principal than higher rated securities.
